*130Colony of Rhode Island etc. Curia Admiralatatis At a Court of Vice Admiralty held at Newport in wthin and for sd Colony the 4th day of July A:D. 1740.
George Simpson On Oath Declares as follows Viz4
Qn Was you any officer on board the Ship Oratava, from Tenereef
Answr no
Qn what was you on board the sa Ship Oratava
Answr Assistant to John MaoCarrick who was Supercargo of sa Ship
Qn when did you come on board sa Ship and where
Answr I came on board at S4 Santecruize sometime in April last
Qn Who are Owners of the sa Ship
Answr David Lockhart of Tenereef, is Sole Owner and in Compa wth Alexn Dundas of London wth the Cargo
Qn What does your Cargo consist of
Answr Malursy and Vidonia Wines
Q* Have you no other Goods on Board
Answr No
Qn Where did you take them Wines on board
Answr at Santecruize upon the Island of Tenereef
Qn Are they the produce of that Island
Ansiur Yes.
Qn Where was you dessyn’d with those Wines
Answr directly for Rhode Island
Qn Who was you Consigned to
Answr To Mr MacCarrick the Supercargo
Qn What time did you fall in with the New England Shore
Answr about the 20th June last
Qn What land did you make first
Ansivr Cape Codd
Qn Where did you come to an Anchor
Answr Off the Race Point first — and lay there two or three Tides — and then Weighed and went into Cape Codd Harbour
Ql how long did you stay there at Cape Codd Harbour
Answr from Sunday to Wednesday
Qn What Goods did you put out there
Answr none
Qn Where did you go from Cape Codd
Answr Came round over the Shoals
Qn how long was it from Cape Codd till you came into Tárpaulin Cove
Answr Two or three days
Qn did you put any person or Goods on Shoar at Cape Codd or elsewhere
Answr Landed one Mr Hubbard in Cape Codd Harbour
Qn Was you on board when Mr Hubbard went away
*131Answr Yes I was on board when sa Hubbard went away, and that there was no Goods sent away while I was on board
Qn how long did you tarry at Tarpaulin Cove
Answr One Tide and then Weighed
Qn whereabouts did you first se the Cruizers that brought you in
Answr I doe not know the Name of the Island
Qn how came you to Fire upon the Cruizers Boat when she was coming on Board
Answr We took her for a Spanish Boat
Qn Did you se Colours flying
Answr Yes, but did not distinguish what Colours they were
Qn "What reason had you to think there was a Spaniard on this Coast so near
Answr The Cap* went on Shoar at Honne’s Hole to buy provissions, and was told, there was a Spaniard upon the Coast
Qn where had you the first intelligence of two privateers being out from here
Answr at Home’s Hole
Qn by whom had you the intelligence
Answr The Cap4 had it on Shoar at Home’s Hole
Qn how came you to leave your Ship, with your boat Arm’d to go on Shoar
Answr We thought they were Spaniards
Q'1 did you really think they were Spaniards
Answr Yes.
Q’1 did not some of you present Arms against the boats Crew when they came on Shore
Answr not to My knowledge
Qn did you come directly away with out any Parly when you se they were Englishmen
Answr Yes
Qn As you are to Assist Mr MaoCarrick was there any, Bills of Lading
Answr I never se any
f> Is there any more Registers then One belonging to sa Ship
Answr not to My knowledge
£> Do you know of any other papers belonging to sa Ship then what is now in Court
Answr I do not know of any other papers relating to the Ship or Cargo
Qn Where was you intended wth this Ship after your Arrival at Newport
Answr we were bound as our Instruction directed
George Simpson
Robert Williamson On Oath Declares as follows Viz4
Qn where was you Shipt Commander of the sa Ship Oratava
*132Answr in Boston
Qn by whom
Answr by James Bowdoin
Qn where was you to proceed
Answr to Tenereef
£> when was you Shipt
Answr in July 1739
Qn where did you proceed from Tenereef
Answr Took in a Cargo of Wines at Tenereef and proceeded to Philada
Qn what time did you Sail from Tenereef
Answr Ab* the latter end of September last
Qn when did you Arrive in Philada
Answr about the last of October
Qn how long did you stay there
Answr left the Capes of Delaware the 10th of Decr
Qn Where did you go from there
Answr I Arrived in forty two days after, at Tenereef
Qn to Whom did your Vessel and Cargo belong to at that time
Answr Wholly to David Lockhart to the best of my knowledge
Qn how long did you stay in Tenereef
Answr about Ten Weeks
On what did you take on board there
Answr Wines, of the produce of that Island
Qn by whom were them Wines Shipt
Answr by Mr David Lockhart
Qn Were they his own Wines
Answr They were all Shipt by Mr Lockhart on his own proper Acco* and Risque to the best of my knowledge
Qn how many Pipes of Wine did you take on board in all
Answr about Two hundred and forty
Qn Did you sign Bills of Lading for Two Hundred and forty
Answr Yes
Qn Who was your Bills of Lading given to
Answr to Mr John Mac Carrick
Qn Whose risque was the Cargo upon by the Bills of Lading
Answr Upon the risque of David Lockhart
Qn What time did you Sail from Tenereef
Answr About the 26th day of April last
Qn Where was you to proceed from thence
Answr to Rhode Island
Qn had you any other Clearance then what is produced here
Answr no not any
Qn when did you make the New England Shore
*133Answr about the 23a of June last
Qn what Land did you make first
Answr Cape Codd
Qn where did you first Anchor
Answr Off the Cape
Qn how long did you stay there before you first went into a Harbour
Answr Two Tides, and then went into Cape Cod Harbour
Qn how long was you in Cape Cod Harbour
Answr went in on Sunday and came out on Wednesday
Qn did you land any Goods or people there
Answr One passenger
Qn what was his Name
Answr Michael Hubbard Inhabitant of Tenereef
Qn What Goods did you put out when you was at Cape Codd Harbour
Answr none to my knowledge
Qn did you put out any Goods since you come to the New England shore
AnsW' not any to my knowledge or by my Order
Qn where did you proceed from Cape Codd
Answr directly for Rhode Island where I was bound to
Qn where did you Anchor when you saw the Privateer .
Answr off from Slocumss Island
Qn how come you to Fire upon the Privateers Boat
Answr I took her to be a Spanish Lanch or Canoe
Qn did you not se English Colours on board the Privateer when they Fired at you
Answr no — but se Colours but could not distinguish what they were
Qn had you not an Account of Two Privateers being out of Newport
Answr yes at Home’s Hole — we heard of two privateers being out of Rhode Island in search of a Spanish privateer
Qn by whom, had you that Intelligence
Answr by one of the pilots at Homes Hole
On had you not some Account sent you from this place or Boston of privateers being out in search of you
Answr no
Qn by what privateer was you taken
Answr Cap* Collingwood took possession of sa Ship
Qn doo you know of any other Papers relating to sa Ship and Cargo then what are now in Court
Answr I know of no other, save the Bills of Lading
Qn who was them Bills of Lading delivered to when you signed them
Answr I delivered them to Mr David Lockhart, who I believe delivered them to Mr M° Carrick
*134Qn what was the reason the Ship is called in the Register by the Name of the Oratava and in the Journal’s kept for this Voyage the Fortune
Answr because the Ship was formerly known here and they did not care she should be exposed
Qn what was the reason that they was afraid the Ship shou’d be exposed
Answr because of the difficult times, and did not know whether the Ship might be admitted to an entry.
Qn what port was you designed for from Rhode Island
Answr I can’t tell, I was to follow Mr M° Garricks Instructions
Qn Where is your Orders
Answr I left them in my Chest on board
Qn how long was you under Seizure at Tenereef
Answr Not at all
Qn whether Mr David Lockhart is an Inhabitant at Tenereef etc. Marryed there
Answr Yes.
Qn how cou’d you pretend to enter that Ship here by the Name of the Fortune, when She is not Nominated so in the Register
Answr Could not I enter my Vessel by any other Name
Qn Why was it that the two Journals say you came from Madera, when in fact you came from Tenereef
Answr It was with a design to prevent the Wine being Seized and to come to a better Market
Robert Williamson
Tames Adamson Mate of the sa Ship Oratava on Oath Declares as follows Viz4
Qn When and where was you Shipt on board of sa Ship
Answr Shipt in May 1739, at Boston
Qn by whom was you Shipt
Answr Robert Williamson to proceed for Tenereef and from thence to Boston or Philadelphia w411 Voyage to Philada we proceeded wth a Cargo of Wines
Qn what time was you in Philadelphia
Answr We left Philada the beginning of December with a Cargo of provisions chiefly and a few Staves.
Qn where did you go from thence
Answr The Cap4 told us we were bound for Madera but went to Te'nereef in the Canaries and there unloaded our Cargo
Qn who was your Owner
Answr I understood Mr David Lockhart of Tenereef
Qn how long did you stay at Tenereef
AnswT about Ten Weeks
*135Qn what did you Load with there
Answr with Wines which I believe to be the growth of .that Island
Qn where was you to proceed with these Wines
Anstur For Rhode Island
Qn where did you fall in with the Land of New England
Answr Off Gape Codd
Qn what Harbour was the first you went into
Answr Cape Codd
Qn how long did you stay there
Answr Two days.
Qn What Goods and people did you put on Shoar there
Answr One passenger Named Hubbard and also Two Hogsheads of Wine woh was put on board of a Sloop for Boston
Qn by whose Orders
Answr by Mr M° Carricks, who was then On board
Qn what other Goods did you Land since you made the Coast of New England
Answr none
Qn where was you Shipt to from Rhode Island
Answr I was to be discharged here, as likewise was all the rest of the people
Qn what is the reason for your calling the Ships Name Fortune Galley, George Simpson Master from Madera to Rhode Island in your Journal, when She is called the Oratava and Robert Williamson Master from Tenereef in Several other Papers.
Answr I was Ordered to do so by Cap4 Robert Williamson who with Cap4 Hubbard made up the difference of Latitude and Longitude betwixt Madera and the Latitude we were then in, which was then about 20 Leagues Sth South West from Tenereef and Ordered me to Continue my Journal as from Madera
Qn do you know the reason why they Ordered you to alter your Journal and the Ship and Capts Name
Answr I know nothing of their design for it
Qn was the Ship under any Seizure or difficulty that you cou’d discover by the Government or any other persons there at Tenereef
Answr no
Qn had you any force or Arms sent on board of you to protect you from a Spanish Privateer that lay there
Answr Yes. there was Nine or Ten Carriage Guns and some Men sent on board from the Shore for to defend us against sd Privateer
Qn who were they sent by
Answr I suppose by the Merchant
Qn what Countrymen did they appear to be
*136Answr I took them to be Bayucainers
Qn how far did they go with you
Answr about Twenty Leagues
Qn how did they leave you
Answr A Brigantine came out with us under Portegues Colours and carryed them back.
James Adamson
George Ropes on Oath saith as follows Viz4
Qn Where was you Shipt on board the Ship Oratava
Answr at Tenereef the 20th day of April last
Qn by whom
Answr by Cap4 Robert Williamson
Qn how long was you on board before the Ship’s Sail’d
Answr ab4 Nine or Ten days
Qn Was the sa Ship Loaded when you went on board of her
Answr She was almost Loaded
Qn Where was you Shipt for
Answr for some part of New England
Qn was there any Seizure upon Ship or Goods or any Stoppage
Answr None as I know of
Qn had not you some Men and Guns put on board of you
Answr Yes, Nine Carriage Guns and about 20 Men Spanish and Irish
Qn by whose Order were they put on board
Answr As I understood they were put on board by the Merchants Order with the Governours leave
Qn for what reason were they put on board
Answr to guard us against a Spanish Privateer that lay off
Qn How far did they go off with you
Answr About 30 or 40 Leagues
Qn What became of the Men and Guns
A.nswr A Brigantine under Portugués Colours went with us and took them on board
Qn what part of New England did you fall in with first
Answr Cape Codd
Qn where did you Anchor
Answr in Cape Codd Harbour
Qn how long did you stay in Cape Codd Harbr
Answr About two days
Qn did you Land any people on Shore there
Answr Yes, One Man Named Hubbard
Qn what was he
*137Answr An Irish Cap* an Inhabitant of Tenereef that came to look after a Ship
Qn What Goods did you unload there
Answr Only Two Hogsheads of Wine and One Cask of Fruit
Qn did you put out any other Goods since you have been upon the Coast
Answr None other to my knowledge
Qn where was you to proceed from Rhode Island
Answr we were to be discharged here
£> did you touch at Madera
Answr No, but came directly from Tenereef here
George Repes
Thomas Potts likewise swore to the Truth of the above evidence.
Thomas Potts
Cap* James Collingwood Commander of the Privateer Charming Betty On Oath Declares as follows Viz*
Qn When did you Sail out of this Port
Answr On Monday, June the 30th about Nine of the Clock P.M
Qn had you Intelligence of any foreigne Vessel upon the Coast before you went out
Answr Yes — -I had Intelligence of a Ship from the Canary Islands Loaded wth Wines
Qn Where did you hear that she was
Answr In or near the Vineyard Sounds
Q_n When did you come up with her
Answr About 10 aClock A: M the ist July
Qn Did you put Men on board of her as soon as you came up w*h her
Answr I sent my Lieu* Mastr Carp* and 12 More of my hands
Qn Which of your officers searched for the papers on Board
Answr My Lieu*
Qn Are these all the papers now produced in Court relating to the sa Ship and Cargo that came to your hands without any fraud Addition Subduction or Embezelment
Answr they are all
Qn had she any Colours on Board besides English, when you boarded her
Answr Not that I know of then, but afterwards one of my people Inform’d me that she had other Colours on board of her
Qn Did you not enquire for Bills of Lading.
Answr I did of the Master, and he told me that he left them on board in his Chests or were left, if not there
*138Qn You have not suffered any of your people to break bulk
Answr I did not, but gave strict Orders to the Contrary
James Collingwood
John Robinson Lieu* of the sa privateer Charming Betty
James Collingwood Commander On Oath Declares as follows Viz*
Qn When did you come up with the Ship Oratava now brought in
Answr I attempted to go on board of her in a Canoe, with five hands between Eight and Nine of the Clock on Tuesday Morning the is* July, but they fired several Shots and We retired to the Sloop which was about a Mile and a half distant from said Ship and then went on board of the privateer Which was Rowing at the same time to come up with said Ship — And upon our coming on board, about a Quarter of an Hour after we fired a Shot from the Privateer, and continued Rowing untill we came near her, And then I was sent on board with three hands, and found no body on board, the people being gone with their boat on Shore
Qn Did you Search the Ship for papers when you first Entered on board
Answr Cap* Collingwood called to me and Ordered me to search and Secure all papers that I could find on board, Which I Accordingly did and bound them up in a Pillow Case and handed them into our Canoe in Sight of Cap* Collingwood and the rest of our officers who were nigh sa Ship
Qn Do you know, the particular papers you sent on board
Answr No. but as I am on Oath I put every paper that I could find in to the sa Pillow Case as they came to hand, Without any .fraud addition Subduction or Embezelment and sent them immediately on board afores4
Qn Did you, while on board sa Ship suffer Bulk to be broken or any Embezelment of any thing belonging to sa Ship
Answr No to the Contrary I sent on board of the privateer for our Own provisions and Liquor and other Necessarys we wanted.
John Robinson
John Gale Master of the Sloop Charming Betty James Collingwood Commander On Oath Declares Viz* That he was on board of sa privateer, and upon Deck, on the is* day of July About Nine or ten a Clock A: M. When they came alongside of the Ship Oratava at a little distance, where I se the afores4 John Robinson hand a Bag or Pillow Case with papers over the Ships side into sa Canoe the which Canoe started off from sa Ship along side of the privateer and handed the sa Bag or pillow Case up to Cap* Collingwood in my presence. Upon which Cap* Collingwood opened sa papers in presence of me, James Clark, the Cap*s Quarter Master and several of the Company on board.
Qn What did he do with them afterwards
*139Answr I left them in Custody with the Cap* for I was Ordered on board of the Ship to bring her in to Rhode Island.
Qn Did you find or know of any papers kept on board of sa Ship besides what was sent on board in the pillow Case or Bag
Answr No.
John Gale '
James Clarke Cap*s Quarter Master On board of the Sloop Charming Betty, James Collingwood Commander on Oath Declares as follows Viz*
Qn Did you go out with Cap* Collingwood in sa Sloop in his last Cruize
Answr Yes
Qn When did you Sail
Answr The 30th of June last, ab* 9 a Clock P: M
Qn When did you come up with the Ship that is now brought in
Answr On Tuesday the ist July at 10 a Clock A. M
Qn Are you knowing to what papers was found on board sa Ship
Answr I know thus far that I saw John Robinson our Lieu* hand a Bag or pillow Case with Papers over the Ship Oraravo’s Side into our Canoe the which Canoe sheared off onboard of in the privateer, and there I saw said Bag or pillow Case handed up to Cap* Collingwood, upon woh Cap* Collingwood turn’d said papers upon the Table and Examined some of them and then Cap* Collingwood and I tyed them up in parcells and put them into the pillow Case safe and bound them up
Qn Do you know of any other papers Relating to that Ship or Cargo than what was delivered to Cap* Collingwood Without any fraud addition Subduction or Embezelment
Answr No — not any
James Clarke
All the before Named persons Personally appeared in Court before me and made Oath to the truth of the beforewritten Evidence by each of them Signed
Present Jos. Fox Regr Geo: Dunbar, D J. Admty
[Admiralty Papers, I, 7]